Citation Nr: 0517561	
Decision Date: 06/28/05    Archive Date: 07/07/05

DOCKET NO.  99-25 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for swollen feet.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran served on active duty from November 1979 to May 
1982.

The appeal arises from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

This case was previously before the Board in December 2000 
and remanded for additional development and adjudication.  


FINDING OF FACT

There is no medical evidence that the veteran currently has 
chronic disability manifested by swollen feet.


CONCLUSION OF LAW

The veteran does not have present chronic disability 
manifested by swollen feet for which service connection can 
be granted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  

In October 1998, the veteran filed claim for service 
connection for swollen feet.  A rating action in December 
1998 denied the claim.  He filed a timely appeal.  The case 
was remanded by the Board in December 2000.  In letters dated 
in March 2001 and May 2002, the RO informed the veteran of 
the requirements of VCAA as it pertained to his claim.  In 
the July 2003 supplemental statement of the case, he was 
provided with the applicable law and regulations regarding 
VCAA.

There is no indication that there is any prejudice to the 
veteran by the order of the events in this case.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  As such, the Board 
concludes that any error in due process is harmless, and does 
not prohibit consideration of this matter on the merits.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).  

Laws and Regulations

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).  Where there is a chronic disease 
shown as such in service or within the presumptive period 
under § 3.307 so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2004).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110 
1131 (West 2002); see Degmetich v. Brown, 104 F.3d 1328 
(1997).

Factual Background

Service medical records show that in August 1981 the veteran 
was evaluated for complaints of a one-day history of 
bilateral foot problems.  He reported that he had worn his 
overboots all day but changed his socks twice.  The veteran 
complained of sharp, stabbing pain mainly in the distal 
portion of both feet, increasing at the fifth digit left 
foot.  Examination revealed varicose veins.  The nail of the 
first digit of the left foot was yellowish in color.  The 
left fifth digit had a white area over the lateral portion.  
There was pain in and around the left heel.  There was some 
tenderness to palpation.  The clinical impression was 
bilateral forefoot pain most likely the result of overuse.  

Post service medical records include VA and private treatment 
records, which together cover the period from 1985 to 2003 
and primarily show treatment for unrelated psychiatric 
disorder.  

In June 2003, the veteran underwent VA orthopedic 
examination.  The examiner noted the veteran's history of 
foot pain during service in 1981 with no other indication in 
service medical records of additional complaints or clinic 
visits.  The veteran reported that after service he held 
various jobs, washing dishes and making pizzas, which 
involved standing.  He admitted that he did not recall any 
foot problems during that time.  He was awarded Social 
Security disability in 1984 for a psychiatric disorder.  

The veteran's current complaints were of pain on the plantar 
aspect of the arch and heel of the left foot, which becomes 
most symptomatic after he has been walking more than a mile.  
A physical examination was conducted, as was an X-ray study.  
The X-ray films were consistent with degenerative changes in 
the first metatarsophalangeal joints and ankles, bilaterally.  
The examiner concluded there were no physical findings to 
suggest a foot disorder.  He further stated that although the 
veteran had symptoms in his feet, there were no objective 
findings to suggest that these subjective symptoms were 
related to any occurrence in the military.  

Analysis

The primary impediment to a grant of service connection for 
swollen feet disability is the absence of medical evidence of 
a diagnosis.

Service medical records show treatment for a solitary episode 
of foot pain and swelling.  However, the episode was 
apparently acute and transitory in nature and resolved with 
treatment, as there are no subsequently dated medical records 
on file reflecting further complaints, evaluation or 
treatment during the remaining months of service.  

Although the veteran was treated for a foot problem in 
service, there is no evidence of current chronic disease 
process.  See Clyburn v. West, 12 Vet.App. 296, 301 (1999).  
That a condition or injury occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition or injury.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).  The post-service medical records contain no current 
diagnosis of a chronic disability manifested by swollen feet, 
nor is there any competent opinion to indicate that the 
veteran had continuing symptomatology as a result of the 
episode during service.
The Board has reviewed all of the evidence of record and does 
not dispute the recent X-ray findings of degenerative changes 
in the first metatarsophalangeal joints and ankles 
bilaterally.  However, arthritis was not shown in service or 
within the first post-service year, nor has it been causally 
related to active service thereafter by any physician who 
based a diagnosis upon an accurate history of symptoms and 
medical treatment for the same during service.  As the 
veteran's current disorder has not been medically associated 
with military service, there is no foundation upon which to 
allow the claim.  

In the absence of proof of incurrence or aggravation during 
service and a causal connection between present disability 
and inservice disease or injury, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet.App. 223, 225 (1992).  The Board 
has considered the doctrine of the benefit of the doubt, but 
the evidence is not so evenly balanced as to raise a 
reasonable doubt.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to service connection for swollen feet is denied.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


